                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

JOHNNY M. ESPARZA,                                )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )              No. 2:18-CV-77-PLC
                                                  )
WARDEN CHANTAY GODERT and                         )
DIRECTOR ANNE L. PRECYTHE,                        )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file following plaintiff’s filing of his

amended complaint. After reviewing the amended complaint and the supporting documentation,

the Court will order plaintiff to file a supplement to his amended complaint to state whether he is

suing defendants in their official capacities, individual capacities, or both.

                                            Background

       On August 27, 2018, the Court granted plaintiff’s motion to proceed in forma pauperis,

and conducted an initial review of his complaint under 28 U.S.C. § 1915(e). The Court stated

that “[p]laintiff’s allegations may state a plausible claim for deprivation of his Eighth

Amendment rights under § 1983.            However, plaintiff lists the Missouri Department of

Corrections as his only defendant in this § 1983 action.”              The Court found the Missouri

Department of Corrections was not a “person” subject to suit under § 1983, and directed plaintiff

to file an amended complaint.

       Plaintiff has filed his amended complaint, listing as defendants Warden Chantay Godert,

Northeast Correctional Center (“NECC”); and Anne Precythe, Director of the Missouri

Department of Corrections. He has checked the box on the form complaint, however, indicating

that he is only suing these defendants in their official capacities.
                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).              A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

        When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                            The Complaint

        The Court summarized plaintiff’s claims under 42 U.S.C. § 1983 for deliberate

indifference to a serious medical need in its Memorandum and Order dated August 27, 2018.

See ECF No. 6.       Plaintiff’s amended complaint contains the same allegations, but he has

substituted defendants Godert and Precythe for defendant the Missouri Department of

Corrections. The Court had dismissed defendant the Missouri Department of Corrections from

plaintiff’s original complaint, because it is not a “person” subject to suit under § 1983. Id.

        Plaintiff’s amended complaint, however, sues defendants Godert and Precythe only in

their official capacities, not in their individual capacities.




                                                  -2-
                                            Discussion

       Similar to plaintiff’s original complaint, plaintiff’s amended complaint may state a

plausible claim for deprivation of his Eighth Amendment rights under § 1983. Unfortunately,

however, plaintiff has sued defendants only in their official capacities. Naming a government

official in his or her official capacity is the equivalent of naming the government entity that

employs the official, in this case the State of Missouri. Will v. Michigan Dep’t of State Police,

491 U.S. 58, 71 (1989). “[N]either a State nor its officials acting in their official capacity are

‘persons’ under § 1983.” Id. As a result, plaintiff’s official-capacity claims fail to state a claim

upon which relief can be granted, and these claims must be dismissed.

       Taking into consideration that plaintiff is proceeding pro se and in forma pauperis, the

Court will instruct him to file a written supplement to his amended complaint, in which he

simply states the capacity (i.e., official capacity, individual capacity, or both individual and

official capacities) in which he is suing each of the named defendants.           See Alexander v.

Hedback, 718 F.3d 762, 766 n.4 (8th Cir. 2013) (to sue a state actor in his or her individual

capacity, “a plaintiff must expressly and unambiguously state so in the pleadings, otherwise, it

will be assumed that the defendant is sued only in his or her official capacity”). If plaintiff fails

to sue defendants in their individual capacities, this action may be subject to dismissal. Plaintiff

is advised that he must sign the supplement to the complaint.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint at this time.

       IT IS FURTHER ORDERED that plaintiff shall file a written supplement to his

complaint within fourteen (14) days from the date of this Memorandum and Order, stating

whether he is suing the named defendants in their official capacities, individual capacities, or



                                                -3-
both individual and official capacities, in accordance with the specific instructions set forth

above.

         IT IS FURTHER ORDERED that plaintiff’s failure to supplement his complaint in

accordance with this Court’s instructions will result in the dismissal of this action, without

prejudice and without further notice to him.



                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of April, 2019




                                               -4-
